 

 

DIST
UNITED STATES DISTRICT CSIEEN ia eh
EASTERN DISTRICT OF WISCONSIN

 

 

UNITED STATES OF AMERICA,

Plaintiff, | ) ‘ ~%5 1

v. [21 U.S.C. §§ 84i(a\(i), 9(1)(A), @), & '
(C); 18 U.S.C. §§ 922(g), 924(0), & 2]

 
  

JEFFREY R. JONES,

Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

1. On or about February 3, 2020, in the State and Eastern District of
Wisconsin,

JEFFREY R. JONES

knowingly and intentionally distributed a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, and fentanyl, a
Schedule II controlled substance.

2. The offense involved 40 grams or more of a mixture and substance
containing fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 1of10 Document 10
 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:
On or about March 14, 2020, in the State and Eastern District of Wisconsin,
ted i ~&%)- OS JEFFREY R. JONES
knowingly and intentionally distributed a mixture and substance containing a

detectable amount of fentanyl, a Schedule IT controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 2 of 10 Document 10
 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about May 1, 2020, in the State and Eastern District of Wisconsin,
JEFFREY R. JONES ae

knowingly and intentionally distributed a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, and methamphetamine
and fentanyl, Schedule II controlled substances.

2. The offense involved 40 grams or more of a mixture and substance
containing fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B), and Title 18, United States Code, Section 2.

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 3 of 10 Document 10
COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
On or about May 26, 2020, in the State and Eastern District of Wisconsin,
JEFFREY R. JONES
knowingly and intentionally distributed a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, and methamphetamine
and fentanyl, Schedule II controlled substances.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 4of10 Document 10
 

COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT:
On or about July 8, 2020, in the State and Eastern District of Wisconsin,
JEFFREY R. JONES
knowingly and intentionally distributed a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, and fentanyl, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 5of10 Document 10
 

 

COUNT SIX

THE GRAND JURY FURTHER CHARGES THAT:
On or about July 27, 2020, in the State and Eastern District of Wisconsin,
JEFFREY R. JONES
knowingly and intentionally possessed with intent to distribute a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 6of10 Document 10
 

COUNT SEVEN
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about July 27, 2020, in the State and Eastern District of Wisconsin,
JEFFREY R. JONES

knowingly and intentionally possessed with intent to distribute a mixture and
substance containing a detectable amount of methamphetamine and fentanyl, Schedule
II controlled substances.

2. The offense involved 500 grams or more of a mixture and substance
containing methamphetamine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 7 of 10 Document 10
 

COUNT EIGHT

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about July 27, 2020, in the State and Eastern District of Wisconsin,

JEFFREY R. JONES

knowingly possessed firearms in furtherance of the drug trafficking crime charged in

Count Seven of this indictment.

2. The firearms are more fully described as follows:

a.

a Sig Sauer P226 .40 caliber semi-automatic pistol, bearing serial
number UU619979;

a FN Herstal FS2000 5.56 x 45 mm semi-automatic rifle, bearing
serial number 037712;

an Action Arms Uzi Model 45 semi-automatic Carbine rifle, bearing
serial number 001755;

a Glock 23 Gen 4 40 caliber semi-automatic pistol, bearing serial
number XKP477; and

an American Tactical M1911 GI semi-automatic pistol, bearing serial
number GL123439.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)Q).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 8 of 10 Document 10
COUNT NINE
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about July 27, 2020, in the State and Eastern District of Wisconsin,
JEFFREY R. JONES,

knowing he previously had been convicted of a crime punishable by imprisonment for a
term exceeding one year, knowingly possessed firearms that, prior to his possession of
them, had been transported in interstate commerce, the possession of which was
therefore in and affecting commerce.

2. The firearms are more fully described as follows:

a. aSig Sauer P226 .40 caliber semi-automatic pistol, bearing serial
number UU619979;

b. a FN Herstal FS2000 5.56 x 45 mm semi-automatic rifle, bearing
serial number 037712;

c. an Action Arms Uzi Model 45 semi-automatic Carbine rifle, bearing
serial number 001755;

d. a Glock 23 Gen 4 .40 caliber semi-automatic pistol, bearing serial
number XKP477;

e. an American Tactical M1911 GI semi-automatic pistol, bearing serial
number GL123439;

f. a Ruger LCP II 380 semi-automatic pistol, bearing serial number
380179726;

g. a Glock 23 .40 caliber semi-automatic pistol, bearing serial number
PVL502; and

h. a Taurus .357 Magnum revolver, bearing serial number DR29155.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 9of10 Document 10

 
FORFEITURE NOTICE
1. Upon conviction of the controlled substance offenses alleged in the
Indictment, the defendant shall forfeit to the United States pursuant to Title 21, United
States Code, Section 853, any property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of the said violations and any property used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of the said
violations, including but not limited to the following:

a. Approximately $12,978 in U.S. currency recovered from 824 South 18th
Street, Milwaukee, Wisconsin on or about July 27, 2020;

b. Approximately $61 in U.S. currency recovered from the defendant’s
person upon his arrest on or about July 27, 2020.

2. If any of the property described above, as a result of any act or omission
by a defendant: cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third person; has been placed beyond the
jurisdiction of the Court; has been substantially diminished in value; or has been
commingled with other property which cannot be subdivided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property, pursuant

to 21 U.S.C. § 853(p).

A TRUE BILL:

Duh — ae SS ne

— Via THEW D.KR AGER
United States Attorn

10

Case 2:20-cr-00151-JPS Filed 08/25/20 Page 10o0f10 Document 10
